The following opinion on motion for rehearing was filed November 21, 1919. Rehearing denied.
Per Curiam.
The petitioner for a writ of habeas corpus had filed a very earnest brief upon his motion for a rehearing of our former decision, ante, p. 802. In his petition for the writ he alleged that he was tried in the district court for Howard county.; that he pleaded guilty to the charge of murder in the first degree, and was sentenced thereon. His petition contains some of the records of the proceedings, from which it appears that he was tried with one Grammer. In the hearing upon this application in the district court, there, was a stipulation of facts by the parties, from which it appeared that *808this petitioner was tried with Allen Vincent Grammer. The stipulation recited a part, but not all, of the instructions of the court in that case; and that a ‘‘copy of the evidence offered and received on behalf of the petitioner is hereby made from the original transcript, on file in the office of the clerk of the supreme court of Nebraska.” But the transcript in this case does not contain the evidence embraced in the original transcript in the case against Grammer and Cole, which evidence was referred to and partly quoted in our opinion in that case. Grammer v. State, ante, p. 325. When a defendant is convicted and sentenced in a court of competent jurisdiction, habeas, corpus is not available for the correction of errors in the proceedings. If for some reason the court in the particular case is without jurisdiction, the petitioner must make that appear. All presumptions are in favor of the jurisdiction of the court. The petitioner now seems to argue that he can allege that the trial court lost its jurisdiction because of the manner in which it was tried and for lack of particular evidence, and so be discharged from custody without showing to the court upon his application for habeas corpus what the evidence was in the trial of Grammar and Cole. As he has identified that case as the case in which he was tried, and has quoted a part-of the record in that case, which is one of the records of this court, wo referred in our opinion to some of the facts contained in that record as illustrating the fact that the applicant for this writ had not offered sufficient facts from the record of his conviction to enable the court to determine whether the trial court was without jurisdiction to pronounce the judgment against him.
The motion for rehearing is
OVERRULED.